Case 2:20-cv-11718-GAD-DRG ECF No. 14 filed 10/14/20       PageID.407    Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

             JOHN PLAINTIFF,

                 Plaintiff,
                                                     Case No. 20-cv-11718
                    v.
                                              UNITED STATES DISTRICT COURT JUDGE
    WAYNE STATE UNIVERSITY, ET AL.,                   GERSHWIN A. DRAIN

               Defendants.

 ______________________________/
       ORDER GRANTING DEFENDANTS’ MOTION FOR
 RECONSIDERATION OF ORDER GRANTING PLAINTIFF’S MOTION
            TO PROCEED ANONYMOUSLY [#13]

      Plaintiff John Plaintiff (“Plaintiff”) commenced the instant action against

Wayne State University, Wayne State University School of Medicine, Nikolina

Camaj, Margit Chadwell, Matt Jackson, Richard S. Baker, and R. Darin Ellis, in their

individual and official capacities, jointly and severally (collectively, the

“Defendants”) on June 26, 2020. See ECF No. 1. Plaintiff seeks redress for damages

allegedly caused by Defendants’ purported unconstitutional and unlawful conduct

related to his dismissal from Defendant Wayne State University’s School of

Medicine.

      Presently before the Court is Defendants’ Motion for Reconsideration of the

Court’s Order Granting Plaintiff’s Motion to Proceed Anonymously (hereinafter,


                                        -1-
Case 2:20-cv-11718-GAD-DRG ECF No. 14 filed 10/14/20         PageID.408    Page 2 of 4




“Motion for Reconsideration”).      ECF No. 13.      The Court previously granted

Plaintiff’s Motion for Protective Order to Permit Plaintiff to Proceed Anonymously

(hereinafter, “Motion for Protective Order”), ECF No. 8, and entered the Protective

Order, on October 8, 2020, ECF No. 10. Upon review of Defendants’ submission,

the Court concludes that oral argument will not aid in the disposition of this matter.

Accordingly, the Court will resolve Defendants’ Motion for Reconsideration on the

relevant brief. See E.D. Mich. L.R. 7.1(f)(2). For the reasons set forth below, the

Court will GRANT Defendants’ Motion for Reconsideration [#13].

      Local Rule 7.1(h)(3) of the Local Rules of the United States District Court for

the Eastern District of Michigan provides:

      Generally, and without restricting the Court’s discretion, the Court will
      not grant motions for rehearing or reconsideration that merely present
      the same issues ruled upon by the Court, either expressly or by
      reasonable implication. The movant must not only demonstrate a
      palpable defect by which the Court and the parties and other persons
      entitled to be heard on the motion have been misled but also show that
      correcting the defect will result in a different disposition of the case.

E.D. Mich. L.R. 7.1(h)(3). “A ‘palpable defect’ is ‘a defect that is obvious, clear,

unmistakable, manifest, or plain.’” United States v. Lockett, 328 F. Supp. 2d 682,

684 (E.D. Mich. 2004) (citing United States v. Cican, 156 F. Supp. 2d 661, 668 (E.D.

Mich. 2001)). “[A] motion for reconsideration is not properly used as a vehicle to

re-hash old arguments or to advance positions that could have been argued earlier

but were not.” Smith ex rel. Smith v. Mount Pleasant Pub. Sch., 298 F. Supp. 2d


                                         -2-
Case 2:20-cv-11718-GAD-DRG ECF No. 14 filed 10/14/20         PageID.409     Page 3 of 4




636, 637 (E.D. Mich. 2003) (citing Sault Ste. Marie Tribe of Chippewa Indians v.

Engler, 146 F.3d 367, 374 (6th Cir.1998)).

      Here, Defendants argue that the Court committed a palpable error by deciding

Plaintiff’s Motion for Protective Order, ECF No. 8, before the deadline for filing a

response had expired. ECF No. 13, PageID.385. Plaintiff filed his Motion for

Protective Order on September 28, 2020. ECF No. 8. In his Motion, Plaintiff

asserted that Defendants did not concur in the relief requested. Id. at PageID.325.

In their present Motion for Reconsideration, Defendants explain that they were

afforded until October 13, 2020 to file a response to Plaintiff’s Motion for Protective

Order. ECF No. 13, PageID.384. However, the Court entered an Order granting

Plaintiff’s Motion on October 8, 2020. Id.

      The Court agrees with Defendants that it committed a palpable error by

deciding Plaintiff’s Motion for Protection Order without affording Defendants the

opportunity to be heard. Indeed, the Court mistakenly entered its Order five days

prior to the response deadline. Defendants correctly point out that the Local Rules

provide non-moving parties an opportunity to respond to non-dispositive motions,

like Plaintiff’s Motion for Protective Order, within fourteen days. E.D. Mich. L.R.

7.1(e)(2)(B). The Court denotes that Plaintiff indicated he would not oppose

Defendants’ present Motion, even though he does not concur in the requested relief,

which would vacate the Protective Order as entered. ECF No. 13-2, PageID.406.


                                          -3-
Case 2:20-cv-11718-GAD-DRG ECF No. 14 filed 10/14/20        PageID.410    Page 4 of 4




      For the reasons discussed herein, IT IS ORDERED that Defendants’ Motion

for Reconsideration [#13] is GRANTED.

      IT IS FURTHER ORDERED that the Court’s Order Granting Plaintiff’s

Motion for Protective Order [#10] is VACATED.

      IT IS FURTHER ORDERED that Defendants file their Response brief to

Plaintiff’s Motion for Protective Order [#8] no later than Wednesday, October 21,

2020. Plaintiff may file his Reply brief in accordance with the Court’s Local Rules.

      IT IS SO ORDERED.

Dated:      October 14, 2020

                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge

                          CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
              October 14, 2020, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                        -4-
